UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1368


A & D SECURITY CONSULTANTS; LOWELL DUCKETT,

                Plaintiffs - Appellees,

          v.

WILLIAM GRAY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-00357-JFM)


Submitted:   July 24, 2012                 Decided:   August 9, 2012


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William T. Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William       Gray     appeals        the    district        court’s      order

remanding his case to state court following removal and denying

permission to proceed in forma pauperis.                        We dismiss in part and

affirm in part.

              “An order remanding a case to the State court from

which it was removed is not reviewable on appeal or otherwise,

except that an order remanding a case to the State court from

which    it   was     removed      pursuant       to   .   .   .   [28    U.S.C.   §]   1443

[(2006)]      shall    be    reviewable       by       appeal      or    otherwise.”      28

U.S.C.A. § 1447(d) (West Supp. 2012).                      Section 1447(d) prohibits

appellate review only of remand orders based on (1) lack of

subject matter jurisdiction, or (2) a defect in removal other

than subject matter jurisdiction that was timely raised by a

party.     Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12

(1996); Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192,

196 (4th Cir. 2008).            Thus, if the district court remands on one

of   these     enumerated       grounds       and      § 1443      is    not   implicated,

“review is unavailable no matter how plain the legal error in

ordering the remand.”              Briscoe v. Bell, 432 U.S. 404, 413 n.13

(1977).

              In pertinent part, § 1443 authorizes removal of civil

actions from state court that are brought “[a]gainst any person

who is denied or cannot enforce in the courts of such State a

                                              2
right under any law providing for the equal civil rights of

citizens of the United States, or of all persons within the

jurisdiction thereof.”         28 U.S.C. § 1443(1).            Removal is not

proper unless the federal court determines both “that the right

allegedly denied the removal petitioner arises under a federal

law   providing   for    specific    civil    rights    stated    in    terms     of

racial equality” and “that the removal petitioner is denied or

cannot enforce the specified federal rights in the courts of

[the] State[,] . . . [which] normally requires that the denial

be manifest in a formal expression of state law.”                      Johnson v.

Mississippi, 421 U.S. 213, 219 (1975) (internal quotation marks

omitted).

            Although    Gray’s     notice    of    removal    claimed       to   seek

removal pursuant to § 1443, our review of the record leads us to

conclude that this case does not fairly implicate § 1443.                         See

§ 1443(1); Johnson, 421 U.S. at 219.              Because the district court

concluded that it lacked subject matter jurisdiction over the

complaint, its remand order is not subject to appellate review.

See § 1447(d); Quackenbush, 517 U.S. at 711-12; Ellenburg, 519

F.3d at 196-98.

            Turning     to   the   district       court’s    denial    of    Gray’s

motion to proceed in forma pauperis in the district court, we

conclude that the district court did not abuse its discretion in

denying in forma pauperis status based on the information Gray

                                       3
provided in his financial affidavit and notice of removal.                          See

Dillard    v.   Liberty    Loan    Corp.,     626   F.2d    363,     364   (4th    Cir.

1980).     Finally,   to    the    extent     Gray    raises    broad      claims    of

judicial bias, we find no basis in the record to support Gray’s

unsubstantiated     allegations         and   no    grounds     to    question      the

impartiality of the district court judge.

            Accordingly,      we    deny      leave    to     proceed      in     forma

pauperis, dismiss the appeal of the remand order, and affirm the

district    court’s   denial       of    in   forma    pauperis       status.        We

dispense    with    oral    argument        because    the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          4